Title: From Thomas Jefferson to Littleton W. Tazewell, 17 March 1800
From: Jefferson, Thomas
To: Tazewell, Littleton W.



Dear Sir
Philadelphia Mar. 17. 1800.

I have to acknolege the reciept of your favor of Feb. 14. never was so unfortunate a slip made as mine with respect to my last year’s tobacco. I was offered in May 11. Dollars in Richmond; but believing it would be higher as usual in the fall, & unaware of the effect of the nonintercourse law, I refused it, and after keeping it and bringing it here, have only lately been able to sell it for 7. Dollars at instalments running to 10. months. this is what has made me so tardy in the paiment of the instalment of 99. nor will the money come in so as to enable me to discharge it till July. I hope & believe this delay will not be any loss to the creditor. stock has got up. the 8. pr. cents (the last) are at 5. above par. but a new loan is to be opened: and [experience appreciates?] it is best not to subscribe, but to wait till the latter instalments are due, & then purchase. it is then below par; occasioned by many selling out to loss because unable to make good their instalments.—under every circumstance the fund promised to mr Wickam for these paiments, that is to say, my tobacco, shall be sacredly applied to them. that of the  growth of 98. inspected in 99. the subject of this letter, is the fund for the paiment of 99. that of 1799–1800. is now on hand for the paiment of 1800. that of the growth of the present year, will discharge the paiment of the next, and close this last remnant of mr Wayles’s debts, which I have been working off ever since the peace. all I ask is time to sell my produce to the best advantage. I hope I shall not again use the indulgence so much to my own loss and your delay, but indeed if our envoys do not terminate this non-intercourse law by an accomodation with France, our funds may be annihilated in our hands. in Nov. tobacco was 22. D. per ⅌ at Bourdeaux: on the 7th. of Dec. it was 25. to 27. Doll. while in England the consignee would not pay freight for it.—we are [passing a] bankrupt law. it’s opponents say it will include farmers, drovers, graziers, […] & manufacturers. it’s advocates say it will not. when it shall have passed, both parties will change doctrines, as happened in the case of the constitution. I inclose you a pamphlet, which I am persuaded you will think worth perusing and am with great esteem Dr Sir
Your most obedt. servt

Th: Jefferson

